UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 1, 2007 ADVANCE DISPLAY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) COLORADO 0-15224 84-0969445 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 7334 So. Alton Way, Suite F, Centennial, Colorado 80112 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(303)267-0111 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Explanatory Note. The purpose of this Amendment is to correct the name of the investor identified in the Form 8-K filed with the SEC on March 6, 2007 as “Iplan AR LLC” to the correct name of “New Iplan AR LLC.” Item 3.02 Unregistered Sale of Securities On March 1, 2007, Advance Display Technologies, Inc. (the “Company”) closed a sale of 10,714 shares of the Company’s Series G Preferred Stock at a price of $70.00 per share for total proceeds of $750,000 pursuant to a Subscription Agreement (the “Subscription Agreement”) between the Company and the investor, New Iplan AR LLC.The closing was conditioned upon the Company’s receipt of full payment of the total subscription amount of $750,000.The Company accepted the final payment applied to the total subscription amount on March 1, 2007.New Iplan AR LLC is an affiliate of the Company’s principal shareholder and a member of its Board of Directors, Lawrence F. DeGeorge. The Series G Preferred Stock has not been registered under the Securities Act of 1933, and the Subscription Agreement does not require the Company to file a registration statement for the shares of Series G Preferred Stock sold.The shares of Series G Preferred Stock are offered and sold to New Iplan AR LLC in a private placement transaction made in reliance upon exemptions from registration pursuant to Section 4(2) under the Securities Act of 1933.New Iplan AR LLC is an accredited investor as defined in Rule 501 of Regulation D promulgated under the Securities Act of 1933. The foregoing is a summary of the terms of the Subscription Agreement that does not purport to be complete and that is qualified in its entirety by reference to the full text of the document.The Subscription Agreement is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The information previously reported on Form 8-K filed as of March 6, 2007 is unchanged for this Item 5.02 and is incorporated herein by reference. Item 8.01Other Events The information previously reported on Form 8-K filed as of March 6, 2007 is unchanged for this Item 8.01 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit Number Description of Document 99.1 Subscription Agreement between the Company and New Iplan AR LLC, dated December 1, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCE DISPLAY TECHNOLOGIES, INC. (Registrant) Date: June 18, 2007 By:/s/Matthew W. Shankle Matthew W. Shankle, President Exhibit Index Exhibit Number Description of Document 99.1 Subscription Agreement between the Company and New Iplan AR LLC, dated December 1, 2007.
